UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4930


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RONALD BROOKS CAMPBELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:07-cr-00131-F-1)


Submitted:   August 21, 2014                 Decided:   September 5, 2014


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Andrea T. Barnes,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Shailika K. Shah, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald   Brooks      Campbell      pleaded     guilty      to   the   first

count of a two-count indictment charging him with possession of

a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1)

(2012),    and    possessing     stolen       firearms,    in    violation        of   18

U.S.C. § 922(i) (2012); the district court sentenced him to 180

months of imprisonment in November 2008.                  The court subsequently

granted Campbell’s 28 U.S.C. § 2255 (2012) motion filed pursuant

to this court’s decision in United States v. Simmons, 649 F.3d
237 (4th Cir. 2011) (en banc), vacated the prior judgment as to

Count 1 of the indictment, and reinstated Count 2.                           Campbell

pleaded guilty to the charge in Count 2 of the indictment and

the court sentenced him to time served followed by five years of

supervised release.

            Six    months      after   his       release        into    supervision,

Campbell’s probation officer filed a motion seeking revocation

of Campbell’s supervised release for various alleged violations.

After a hearing, the district court determined that Campbell had

violated    the    terms    of   his   supervised         release,      revoked        his

supervised release, and sentenced Campbell to twenty-four months

of incarceration with no period of supervised release to follow.

Campbell now appeals.       For the reasons that follow, we affirm.

            Campbell first argues that the district court violated

his due process rights by failing to determine that there was a

                                          2
factual basis for the revocation.                         As Campbell failed to raise

this issue in the district court, we review this challenge for

plain error.           See United States v. Olano, 507 U.S. 725, 732

(1993).        Campbell      must       demonstrate,           therefore,        that     (1)    the

district court erred, (2) the error was plain, and (3) the error

affected his substantial rights.                     Id.

               “[T]he Due Process Clause of the Fourteenth Amendment

imposes procedural . . . limitations on the revocation of the

conditional      liberty       created          by    .    .    .     supervised        release.”

United    States       v.   Copley,       978 F.2d 829,       831   (4th     Cir.    1992)

(internal quotation marks omitted).                         “In considering whether a

district court's findings in support of a supervised release

revocation are sufficient, this court must consider the district

court's written findings, together with the hearing transcript

and     the    rest    of     the       record,      and       determine         whether     these

materials permit the court to determine the factual basis of the

district court's decision.”                     United States v. Driggers, 27 F.

App’x    152,    153    (4th       Cir.    2001)      (unpublished)           (citing       United

States v. Copley, 978 F.2d 829, 832 (4th Cir. 1992)).                                            The

district       court    need       only     find      a     violation        of     a     term    of

supervised      release       by    a     preponderance          of    the    evidence.           18

U.S.C. § 3583(e)(3) (2012); see United States v. Armstrong, 187
F.3d 392,    394    (4th    Cir.       1999).           Moreover,        “[a]    defendant's

supervised      release       cannot       be    revoked        without      a     full    hearing

                                                 3
unless the defendant knowingly and voluntarily admits to the

allegations against [him] and waives [his] rights under Rule

32.1   of    the    Federal    Rules   of   Criminal   Procedure.”      United

States v. Farrell, 393 F.3d 498, 500 (4th Cir. 2005) (internal

quotation marks omitted).           We have reviewed the record and the

relevant legal authorities and conclude that the district court

did not commit plain error in revoking Campbell’s supervised

release.

             Campbell next challenges the sentence imposed by the

district court.        We review a sentence imposed as a result of a

supervised release violation to determine whether the sentence

is plainly unreasonable.          See United States v. Crudup, 461 F.3d
433,   437   (4th    Cir.     2006).    Although   a   district    court   must

consider     the     policy    statements     in   Chapter   Seven    of   the

Sentencing Guidelines along with the statutory requirements of

18 U.S.C. §§ 3553(a) and 3583 (2012), “the court ultimately has

broad discretion to revoke its previous sentence and impose a

term of imprisonment up to the statutory maximum.”                 Crudup, 461
F.3d at 439 (internal quotation marks omitted).                   And although

“[a] court need not be as detailed or specific when imposing a

revocation sentence as it must be when imposing a [original]

sentence . . . it still must provide a statement of reasons for

the sentence imposed.”          United States v. Thompson, 595 F.3d 544,

547 (4th Cir. 2010) (internal quotation marks omitted).                    Our

                                        4
review of the record leads us to conclude that the sentence is

not plainly unreasonable.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented   in   the   materials

before this court and argument would not aid in the decisional

process.

                                                                  AFFIRMED




                                    5